Citation Nr: 0908717	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  96-05 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth A. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his sister

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that no new and 
material evidence had been received to reopen a service 
connection claim for schizophrenia.  The Veteran subsequently 
perfected an appeal.

In July 1997, the Veteran and his sister presented testimony 
before a Veterans Law Judge sitting at the RO.  In October 
1997, the Board denied the Veteran's claim to reopen.  The 
Veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 1998, the Secretary of Veterans Affairs filed an 
Unopposed Motion to Remand, and to stay proceedings. By Order 
dated in October 1998, the Court vacated the Board's October 
1997 decision and remanded the matter for readjudication.

In January 1999, the Board remanded the case for further 
development, and in February 2001, the Board remanded the 
case to afford the Veteran another personal hearing before a 
Veterans Law Judge.  A hearing was scheduled in September 
2001, however the following month, the Veteran, through his 
attorney, withdrew his request for an additional hearing.

In a November 2004 letter, the Board advised the Veteran that 
the Veterans Law Judge who conducted his July 1997 hearing 
was no longer employed by the Board.  The Veteran was further 
advised that he had the right to another hearing and was 
requested to clarify within 30 days whether he wanted to 
attend another hearing. The Veteran did not respond to that 
letter.

In December 2004, the Board reopened the Veteran's service 
connection claim for schizophrenia, finding that new and 
material evidence had been submitted, and remanded the 
Veteran's service connection claim on the merits for further 
development.  In that decision, the Veteran was also advised 
that he may request a personal hearing regarding the merits 
of his service connection claim.  There has been no 
additional request, thus the Board finds that the Veteran 
wishes to proceed without another hearing.

On February 21, 2006, the Board denied service connection for 
schizophrenia.  However, in order to ensure that the Veteran 
had been accorded full due process of law, the Board, on its 
own motion, vacated its decision of February 21, 2006. 

In November 2006, the Board remanded the claim for further 
development.  The claim has since returned to the Board for 
appellate review.

 
FINDING OF FACT

There is no objective evidence of schizophrenia during the 
Veteran's active military service, or within one year 
following service, and the preponderance of the evidence is 
against a finding that the Veteran's current schizophrenia is 
related to his military service.


CONCLUSION OF LAW

Schizophrenia was not incurred or aggravated in active 
service, nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

VCAA notice requirements have been satisfied by virtue of 
letters sent to the Veteran in March 2003, August 2003, 
October 2003, and January 2007.  Collectively, these letters 
informed him of what evidence was required to substantiate 
the claim, and of his and VA's respective duties for 
obtaining evidence.  With respect to the Dingess 
requirements, the January 2007 letter provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  

The VCAA letters notified the Veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his appeal, but that he had to provide enough 
information so that VA could request the relevant records.  
The letters discussed the RO's attempts already made to 
obtain relevant evidence with regard to this appeal or 
referred the Veteran to the statement of the case (SOC) and 
supplemental statements of the case (SSOCs) for a list of 
evidence already received by the RO.  

In addition to the VCAA letters, the RO issued a detailed 
statement of the case in December 1995, as well as SSOCs in 
June 2000, August 2000, May 2003, July 2005, and October 
2008, in which the Veteran and his attorney were advised of 
all the pertinent laws and regulations regarding his claim. 
Thus, the Board believes that appropriate notice has been 
given in this case.  Additionally, the Board notes that a 
substantial body of evidence was developed with respect to 
the Veteran's claim, and that the SOC and SSOCs issued by the 
RO clarified why this particular claim was being denied, and 
of the evidence that was lacking.  The Veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the July 
2005 and October 2008 SSOCs contain the pertinent language 
from the duty- to-assist regulation codified at 38 C.F.R. § 
3.159 (2008).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  For these reasons, the Board concludes that 
the notifications received by the Veteran adequately complied 
with the VCAA and subsequent interpretive authority, and that 
he has not been prejudiced in any way by the notice and 
assistance provided by the RO.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).

VA also has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records.  
Pursuant to the Board's December 2004 remand, the RO 
requested any additional service treatment records, including 
any from the Stuttgart Army Health Clinic.  After a thorough 
search, the National Personnel Records Center indicated that 
no additional service treatment records were on file.  Thus, 
the Board finds that additional attempts to secure these 
records would be futile.

The claims folder also contains service personnel records, VA 
treatment records from Dublin, records from the Social 
Security Administration (SSA), as well as private medical 
evidence from Dr. Wadelton, Grady Memorial Hospital, Satilla 
Mental Health Clinic, and Dr. Anderson.  The Veteran was 
afforded a relevant VA examination in June 2005, and as noted 
above, he was afforded a personal hearing in connection with 
his service connection claim on the merits, however he did 
not indicate that he desired another hearing.  

In its November 2006 remand, the Board instructed the RO to 
ensure that the Veteran's representative received copies of 
the response from the NPRC indicating that there are no 
additional service treatment records; VAMC Dublin treatment 
records dated from December 17, 2004, to June 2005; and VA 
examination report dated June 14, 2005.  In response, the RO 
sent a letter to the Veteran's representative in January 
2007, noting that certified copies of the requested 
information were enclosed.  The January 2007 VCAA letter also 
indicated that the requested evidence had been sent to the 
Veteran's representative; in that letter, the RO indicated 
that any additional argument or evidence should be submitted 
in no more than 60 days, or by March 11, 2007.  In April 
2007, the representative faxed a memo to the RO, requesting 
an explanation of the "Request of Information" sent in 
January 2007.  In October 2008, the Veteran's representative 
again requested an explanation of the "Request for 
Information," and also asked that all of the Veteran's 
service personnel records be sent to him.  Correspondence 
from the RO dated in October 2008 acknowledged receipt of the 
representative's fax, and noted that the general service data 
sheets are used to request medical and personnel records from 
the NPRC.  Later in the month of October, a letter from the 
RO to the Veteran's representative reflects that the 
requested records were enclosed.  Thus, the Board is 
satisfied that the RO complied with the Board's instructions 
to provide copies of the evidence noted in the prior remand, 
and the service personnel records requested in October 2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Analysis

The Board has reviewed all evidence in the Veteran's claims 
folder, which includes, but is not limited to, his 
contentions, service treatment records, service personnel 
records, VA medical evidence, SSA records, and private 
medical evidence.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2008).  Generally, a 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (2008).

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008). 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Psychoses may be presumed to have been incurred during active 
military service if they become manifest to a degree of at 
least 10 percent within the first year following active 
service in the case of any veteran who served for 90 day or 
more. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

Personality disorders are not diseases or injuries for 
compensation purposes.  38 C.F.R. § 3.303(c) (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999);  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the responsibility of the Board to review all the 
evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  "It is not error for 
the BVA to favor the opinion of one competent medical expert 
over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of 
the BVA, . . . to assess the credibility and weight to be 
given to evidence."  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

VA medical evidence confirms a current diagnosis of 
schizophrenia, thereby satisfying the first element of the 
Veteran's service connection claim.  However, service 
treatment records are negative for any psychiatric 
complaints, treatment, or diagnoses, and there is no evidence 
of a psychosis within one year post-service.  The first 
objective evidence showing a diagnosis of schizophrenia is a 
private hospital report dated in December 1985, approximately 
20 months following the Veteran's discharge from service.

The Board notes that the Veteran's SSA determination that the 
Veteran became disabled due to schizophrenia beginning in 
December 1985 does not help the Veteran's service connection 
claim since it is based on different standards and does not 
find that the Veteran's psychiatric disability is related to 
service.

Further, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's current 
schizophrenia is related to service.  There is favorable 
evidence of record from the Veteran's private doctor, Dr. 
Wadelton.  According to her September 2001 report, Dr. 
Wadelton discussed that the prodromal phase of the Veteran's 
illness began as early as 18 years old (prior to service), 
and the actively psychotic phase of his illness was more 
likely than not present prior to the Veteran's discharge from 
service.  The unfavorable evidence of record is a June 2005 
VA examination report.  The VA examiner concluded that it is 
unlikely that the Veteran's schizophrenia is related to his 
period of military service.  The examiner felt that the 
Veteran's schizophrenia began in December 1985; the symptoms 
seemed to be sudden, and not progressive.  The examiner 
further observed that the evidence does not demonstrate that 
the Veteran's symptoms of schizophrenia have repeated 
themselves since his 1985 psychiatric hospitalization.

On review, the Board is inclined to give greater weight to 
the opinion of the June 2005 VA examiner than to the opinion 
of Dr. Wadelton.  Although Dr. Wadelton indicated that she 
reviewed the Veteran's service treatment records, the VA 
examiner not only reviewed the Veteran's service treatment 
records, but the entire claims folder, to include Dr. 
Wadelton's report.  The VA examiner disagreed with her 
conclusion regarding the likelihood that the Veteran's 
schizophrenia is related to service.  Based on the following 
discussion, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's current 
schizophrenia is related to his active military service.

First, the Board notes that Dr. Wadelton presented 
conflicting statements in her report.  At the beginning of 
her report, she concluded that it is more likely than not 
that the Veteran's schizophrenia was present prior to his 
discharge from service. However, in the same report, while 
discussing evidence from Grady Memorial Hospital, she 
indicated that "the onset of full blown schizophrenia 
occurred possibly as early as age 18 and no later than age 25 
at which time he was hospitalized."  That statement suggests 
that the Veteran either developed "full blown schizophrenia" 
prior to service, during service, or up to approximately 20 
months after service.  Significantly, Dr. Wadelton's 
acknowledgment that the Veteran could have developed 
schizophrenia as late as age 25, approximately 20 months 
post-service, is in direct conflict with her opinion relating 
the Veteran's schizophrenia to service.

(To the extent that Dr. Wadelton suggested that the Veteran 
developed schizophrenia prior to service, the VA examiner 
pointed out that the Veteran's service entrance examination 
report is entirely negative for any psychiatric complaints, 
treatment, or diagnoses).

Second, in her September 2001 statement, Dr. Wadelton, 
herself, acknowledged that the Veteran was not diagnosed with 
a psychiatric disability in service. Nevertheless, she felt 
that the physicians ignored certain complaints and symptoms, 
which warranted further psychiatric evaluation.  For example, 
Dr. Wadelton highlighted the Veteran's May 1983 visit to the 
clinic with complaints of headaches across the forehead; at 
that time, the Veteran stated that he was under extreme 
stress due to the death of his father two weeks prior.  
Diagnosis was tension headache.  Dr. Wadelton believed that 
the Veteran should have been referred for a psychiatric 
evaluation.  Dr. Wadelton stated that "[i]t is more common 
for Veteran to present with somatic complaints such as 
'headache' than to admit to feelings of anxiety, depression, 
and even psychosis."  The June 2005 VA examiner acknowledged 
the 1983 visit to the clinic, but stressed that at that 
visit, the Veteran was only diagnosed with a headache. Thus, 
while the evidence shows a complaint of feeling stressed and 
a diagnosis of tension headache, the record simply does not 
contain an in-service psychiatric diagnosis.

Third, the Board notes that Dr. Wadelton suggested that the 
Veteran was unable to maintain effective work relationships 
while in the military, by noting that Veteran reported 
becoming "argumentative" and having "difficulty getting along 
with his superiors and peers."  However, the VA examiner 
indicated that the Veteran's service personnel records showed 
significant evidence to the contrary. Such records 
demonstrated that the Veteran worked well with his co-
workers.  He had been promoted numerous times, and earned the 
respect of his superiors.  He displayed sound judgment in 
performing his military duties.  Further, the Veteran's 
supervisory skills were noted as outstanding.  The Veteran 
was described as enthusiastic and energetic as an "NCO," and 
was noted for his courtesy and politeness, and for having a 
positive orientation toward the mission of his unit. Thus, 
the objective evidence of record does not support the 
Veteran's reported history of being "argumentative" and 
having difficulty getting along with his peers and superiors 
in service.  Since Dr. Wadelton's opinion is partly based on 
the Veteran's unsubstantiated reported history, the probative 
value of her medical opinion is significantly lessened to the 
extent it is based on an inaccurate factual premise.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  While the Board may 
not ignore a medical opinion, it is certainly free to 
discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).

To the extent that the Veteran himself relates his 
schizophrenia to his period of active service, the Board 
notes that he is competent to report his psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the Board finds that the VA opinion is more probative 
and of greater weight than Dr. Wadelton's opinion.  Thus, the 
preponderance of the evidence is against a finding that the 
Veteran's current schizophrenia is related to service.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in favor of the 
Veteran.  Therefore, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

The appeal is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


